Additional Opinion on Denial oe' Petition eor Rehearing , The petition for rehearing are denied and the opinion of this court heretofore filed herein on November 6, 1929, is modified by filing an additional opinion in words and figures as follows: Upon the application of the defendant, Harry B. Barker, for a rehearing, it has been called to our attention that the order of distribution, appealed from, does not direct the master in chancery to pay the End and Hotel La Salle judgments out of the proceeds of sale. The opinion, rendered in the cause, is modified by striking from it all statements and assumptions that the order of distribution provided for the payment of these judgments. Since the rendition of the opinion, a copy of the decree of sale and a copy of the order, approving the master’s report of sale, have been certified to us. The decree of sale provides that.the property should be sold free and clear of all liens, except the lien for the general taxes for the year 1928, special assessments and the liens created by three certain trust deeds. This being true, we are not impressed with counsels’ assurance that the judgment creditors, in question, relied upon their levies. So far as the record discloses, there have been in the hands of the master in chancery, ever since the sale, sufficient funds, retained from the proceeds of sale, to pay and satisfy these judgments. Furthermore, the property having been sold free and clear of all judgment hens, the Hotel La Salle, being a party to the suit, was barred from proceeding to a sale under its levy. It has been divested of its lien and of any right to proceed against the property for the purpose of enforcing the hen it ■ once had. With the exception of the modification above noted, the original opinion of this court is, in all-respects, approved and confirmed. Petitions for rehearing denied and additional opinion 'filed.